department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date mar uil no legend employer_identification_number e ot dear this is in response to x's letter dated date as supplemented by subsequent submissions in which x requested a ruling on the proper treatment of the proposed formation and operation of a limited_liability_company taxed as a partnership under sec_4941 and sec_4946 of the internal_revenue_code x is an organization recognized as exempt from federal_income_tax under sec_501 of the code and is a private_foundation within the meaning of sec_509 family members a b c and d along with y their closely_held_corporation have been the substantial contributors to x l m n o p q r s t and u are ten charitable_remainder unitrusts cruts created by a b c and d the cruts have family members of a as the unitrust beneficiary x as a charitable_beneficiary and x as the trustee the unitrust payout percentage for three of these is and ' respectively each crut is represented to be described in sec_4947 of the for three others with the remaining payout percentages being code and thus subject_to sec_4941 and sec_4945 as trustee of each crut x desires to form a limited_liability_company the llc to coordinate the investments of all of the cruts some of the cruts were single life unitrusts pincite for family members in their teens due to a change in the tax law such cruts were unable to be further funded the previously funded amounts made investment and administration of the trusts less than economical the formation of the llc will allow the cruts to diversify their portfolios pool their assets to obtain economies of scale and more negotiating power and obtain access to investments with higher minimums than each crut could satisfy using its assets alone the llc is represented to invest only in money markets bonds and other marketable_securities and as a result will have more than of the gross_income derived from passive sources thus x represents that the cruts’ investment in the llc is not subject_to the excise_tax provided in sec_4943 of the code based upon the exclusion provided by sec_4943 the structure of the llc is represented as follows the only permissible members of the llc will be the individual charitable_remainder unitrusts cruts which name x as the charitable_remainder beneficiary the trustee or trustees of the llc members shall appoint a manager or managers other than x the llc shall elect partnership treatment for federal tax purposes the majority of each crut's assets shall be sold and reduced to cash and only cash will be transferred to the llc in exchange for an interest in the llc the initial capital_contribution shall be made only in cash each llc interest shall be based upon the fair_market_value of marketable_securities plus any cash or cash equivalents less any debts all future capital contributions shall be cash and shall not be marketable_securities aileamings and distributions shall be in proportion to each member's interest in the llc upon any future capital contributions or withdrawals the capital accounts of all members shall be adjusted to reflect all of the marketable_securities at market plus cash and cash equivalents less any operating obligations or debts net asset valuation marked to market currently the value assigned by the llc to each capital withdrawal shall be the fair_market_value of the securities distributed if any plus the amount of cash each crut shall retain a separate investment account for purposes of addressing the differing crut distribution percentages x will not be a manager of the llc and shail not collect any management fee nor provide any services to the llc x shall use its limited power of amendment to change the trustee provision of each crut as follows x shall have the ability to appoint a successor trustee and withdraw as trustee x shall retain the right to remove such successor trustee and appoint a replacement trustee x shall not collect any fees from the individual cruts the successor trustees of the individual cruts may receive a trustee’s fee not in excess of the usual and customary trustee fees assessed by professional fiduciaries in the community the manager or managers of the llc may receive a manager's fee not in excess of the usual and customary money management fees assessed by professional fiduciaries in the community x requests the following rulings that the formation cash capital contributions and withdrawals from the llc will not constitute a sale_or_exchange between the cruts and the llc within the meaning of the self-dealing rules of sec_4941 of the code that the formation cash capital contributions and withdrawals from the llc will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 of the code that the cruts’ sharing of the llc investment_expenses payment of management fees to managers and payment of trustee's fees to trustees will not constitute self- dealing within the meaning of the self-dealing rules of sec_4941 d or e of the code that the llc is not a disqualified_person as described by sec_4946 of the code with regard to any of the cruts that the llc is not a disqualified_person as described by sec_4946 of the code with regard to x sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides generally that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a person who is a a substantial_contributor including the creator of the trust to the foundation b a foundation_manager c an owner of more than of a corporation partnership or beneficial_interest of a_trust which is a substantial_contributor to the foundation d a family_member including a child or grandchild of an individual described above e a corporation of which persons described above own more than of the total combined voting power f a partnership in which persons described in a - d above own more than of the profits interest and g a_trust or estate in which persons described in a - d above hold more than of the beneficial_interest sec_4947 of the code provides that sec_4941 applies to a split-interest trust for which a charitable deduction was allowed as if such trust were a private_foundation sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that it is immaterial whether a self-dealing transaction results in a benefit or detriment to the private_foundation self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include any transactions described in sec_53_4941_d_-2 between a disqualified_person and an organization controlled by a private_foundation sec_53 d -1 b of the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of sec_53_4941_d_-1 and which is not described in sec_4946 f or g of the code because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53 d -1 b of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing the controlled organization need not be a private_foundation sec_53 d -2 c of the regulations provides that the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term ‘personal services’ includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual in sec_53 d -3 c example of the regulations c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_53_4946-1 of the regulations provides that for purposes of sec_4941of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with at least two members can elect either to be classified as a corporation or a partnership sec_301_7701-3 of the regulations provides that an eligible_entity with at least two owners will be classified as a partnership unless it elects otherwise we have considered the issue of whether the formation cash capital contributions and withdrawals from the llc will constitute a sale_or_exchange between the cruts and the llc within the meaning of the self-dealing rules of sec_4941 of the code given the taxpayer's representations regarding the applicable state law principles we find no sale_or_exchange of property under the circumstances we find that any benefits that the llc and its disqualified_person members may derive from a crut's participation in the llc funds will be incidental and tenuous as described in sec_53 d - f of the regulations we note that sec_4943 of the code contemplates co- investment arrangements between foundations and disqualified persons under specified circumstances and in the case of sec_4943 without ownership limitations under the facts presented and represented we find the reimbursement of investment_expenses incurred by the llc and management fees to be payment for personal services reasonable and necessary to carry out exempt purposes assuming that the charges are not excessive the situation is similar to that described in sec_53_4941_d_-3 example of the regulations you state that the llc has chosen to be treated as a partnership you further represent that the only permissible members of the llc will be individual charitable_remainder unitrusts cruts that name x as the charitable_remainder beneficiary based upon the facts represented we find that the llc is not a disqualified_person as described by sec_4946 of the code with regard to the cruts and to x accordingly we rule as follows that the formation cash capital contributions and withdrawals from the llc will not constitute a sale_or_exchange between the cruts and the llc within the meaning of the self-dealing rules of sec_4941 d a of the code that the formation cash capital contributions and withdrawals from the llc will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 of the code that the cruts’ sharing of the llc investment_expenses payment of management fees to managers and payment of trustee’s fees to trustees will not constitute seif- dealing within the meaning of the self-dealing rules of sec_4941 d or e of the code that the llc is not a disqualified_person as described by sec_4946 of the code with regard to any of the cruts that the llc is not a disqualified_person as described by sec_4946 of the code with regard to x except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of chapter of the code to its activities x should keep a copy of this ruling in its permanent records we are providing the ohio tax exempt and government entities office a copy of this ruling if x has any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter michael c seto acting manager exempt_organizations technical group
